 DETROIT NEWSPAPER PRINTINGDetroit Newspaper Printing and Graphic Communica-tions Union, Local No. 13, I.P.G.C.U., AFL-CIOand Detroit Free Press, Inc. and Detroit PaperHandlers and Plate Handlers Local Union No. 10,I.P.G.C.U., AFL-CIO. Case 7-CD-366November 21, 1979DECISION AND DETERMINATION OFDISPUTEBY MEMBERS PENELLO, MURPHY, AND TRUESDALEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, followingcharges filed by Detroit Free Press, Inc., herein calledthe Employer, alleging that Detroit Newspaper Print-ing and Graphic Communications Union, Local No.13, I.P.G.C.U., AFL-CIO, herein called Local 13,had violated Section 8(b)(4)(D) of the Act by engag-ing in certain proscribed activity with an object offorcing or requiring the Employer to continue to as-sign certain work to employees represented by itrather than to employees represented by Detroit Pa-per Handlers and Plate Handlers Local Union No.10, I.P.G.C.U., AFL-CIO, herein called Local 10.Pursuant to notice, a hearing was held before Hear-ing Officer Mark D. Rubin on June 28, 1979. All par-ties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-exam-ine witnesses, and to adduce evidence bearing on theissues. Thereafter, the Employer, Local 10, and Local13 filed briefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Michigan corporation with its principalplace of business in Detroit, Michigan, is engaged inthe publication of The Detroit Free Press, a daily andSunday newspaper of general circulation. During thepast calendar year, a representative period, the Em-ployer held membership in and subscribed to the As-sociated Press and the United Press International,which are interstate news services, and derived grossrevenues from its publishing operations in excess of$1 million. The Employer also had gross revenues inexcess of $50,000 from the publication of advertise-ments placed from outside the State of Michigan.Based on the foregoing, we find that Detroit FreePress, Inc., is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 10and Local 13 are labor organizations within themeaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer prints and publishes a daily newspa-per, The Detroit Free Press, at two facilities locatedin Detroit, Michigan. For many years, the newspaperwas printed on letterpresses at the Employer's Lafa-yette Street facility. Then, in February 1979, the Em-ployer opened its new Riverfront facility which usesthe offset printing process. At the time of the hearing,the Employer was utilizing both facilities to print itsnewspaper. The record shows, however, that the Em-ployer intends to cease printing operations at theLafayette Street plant in the immediate future.Under the letterpress process, printers representedby the International Typographical Union produce anegative of each newspaper page. These employeesthen prepare a dycril plastic plate from the negative.Although some publishers employing this processprint their newspaper directly from the dycril plates,the Employer does not do so because these light-weight plates would not withstand the pressure of itslarge press run. Instead, at the old Lafayette Streetfacility, stereotypers represented by Local 13' preparea mold of each plastic plate which they then use tocast a 40-pound lead stereotype plate in the foundry.The lead stereotype plates travel from the foundry ona conveyor system through a loop around seven pressunits in the pressroom. An employee represented byLocal 10 sits in a pit at the exit of the foundry andcontrols the movement of the conveyor system. Asthe plate leaves the foundry, this employee marks theplate with a paint brush to indicate the number of thepress unit on which the plate will be used. One em-ployee represented by Local 10 is stationed at each ofthe first six presses on the conveyor loop. The func-tion of these employees is to remove all plates desig-nated for their assigned press unit and to place themon the pressroom floor. Two other employees repre-t At the Employer's Lafayette Street plant, Local 13 represents both thestereotypers and the pressmen in separate bargaining units.246 NLRB No. 77533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented by Local 10 handle those plates destined forthe last press unit to prevent the destruction of "goodplates" in the remelt pot at the end of the conveyorsystem. After the platehandlers remove the lead ste-reotype plates from the conveyor belt, other employ-ees, known as "fly boys," position the plates on thepressroom floor near the designated press unit. Press-men represented by Local 13 then mount the leadplates on the press units. When they have finishedwith the press run, the pressmen remove the platesand place them on the floor near the conveyor. Fi-nally, the platehandlers put the plates back on theconveyor system for recycling in the remelt pot.Under the offset process, printers working at theEmployer's Lafayette Street facility again produce afull-page negative of each newspaper page. Currently,these negatives are physically transported from thatplant to the platemaking room at the Riverfront facil-ity. In the immediate future, however, the plate-makers, who are represented together with the press-men at the Riverfront plant in a single bargainingunit by Local 13, will receive the negatives by laserbeams transmitted over telephone lines. These em-ployers then use the negatives to prepare an offsetplate, made of aluminum and weighing approxi-mately 6 ounces, for each newspaper page. The plate-maker usually places the finished plates on a tableoutside the platemaking room. The Employer has as-signed to pressmen represented by Local 13 the workof carrying the 6-ounce plates to the presses, the mostdistant one being about 100 yards from the platemak-ing room. However, when it is more expedient to doso, the platemaker may simply carry the offset plateto the appropriate press unit.2The pressman thenmounts the plates on the presses. After he has finishedwith the press run, the pressman discards the offsetplate in a wooden box. The Employer sells the usedplates as scrap material.As the offset process does not require the produc-tion of any lead stereotype plates, there are no stereo-typers employed at the Riverfront facility. The 10 ste-reotypers currently employed at Lafayette Street willbe absorbed into Local 13's bargaining unit at theRiverfront plant, where they will perform platemak-ing and platehandling functions. Further, those em-ployees represented by Local 10 now assigned theplatehandling work at Lafayette Street will eventuallyjoin other employees also represented by Local 10 inperforming the paperhandling functions in a separatearea of the new building.After the Employer had assigned to employees rep-resented by Local 13 the work of carrying the 6-ounceoffset plates from the platemaking room to the pressesat its Riverfront facility, Local 10 filed a grievance in2 The Employer does not have any plans for installing a conveyor systemto move offset plates at its Riverfront facility.an attempt to secure an award that would changethat work assignment. On May 21, 1979, Local 13sent a letter to the Employer's employee relationsmanager in which it threatened to strike in the eventthat the Employer submitted the work assignment is-sue to an arbitration proceeding. Thereafter, the Em-ployer filed the charge in this proceeding.B. The Work in DisputeThe work in dispute involves the delivery of 6-ounce aluminum offset plates from the platemakingdepartment to the appropriate press in the pressroomat the Employer's Riverfront facility.C. Contentions of the PartiesLocal 10 argues that this case should be dismissedas there is no reasonable cause to believe that Section8(b)(4)(D) had been violated. In the event that theBoard does make a determination of this dispute, Lo-cal 10 contends that its collective-bargaining agree-ment with the Employer covers the disputed workand that area practice favors an award to the employ-ees it represents. Finally, it points out that the Em-ployer's platehandling work is a function traditionallyperformed by employees it represents.The Employer and Local 13 contend that the as-signment of the disputed work to employees repre-sented by Local 13 should be upheld on the basis ofemployer preference, economy and efficiency of op-eration, and their collective-bargaining agreement.They further argue that the platehandling work per-formed at Lafayette Street by members of Local 10has been eliminated as the Employer does not utilizelead stereotype plates at its Riverfront facility.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,it must be satisfied that: (1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) there is no agreed-upon method for the volun-tary adjustment of the dispute.With respect to (I), above, the record discloses thatthe Employer assigned the work in dispute to employ-ees represented by Local 13 when its Riverfront facil-ity opened in February 1979. Local 10 then filed agrievance wherein it sought a determination by anarbitrator that employees it represents are entitled toperform the work in dispute. Thereafter, on May 21,1979, Local 13 made clear its intent to strike in theevent that the Employer submitted the work assign-ment issue to an arbitration proceeding involving Lo-cal 10 and the Employer. It is well established thatwhen a union threatens to strike in the event that the534 DETROIT NEWSPAPER PRINTINGemployer submits that union's work assignment to ar-bitration with another union there is reasonable causeto believe Section 8(b)(4)(D) has been violated.3Ac-cordingly, we find that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.With respect to (2), above, the record further showsthat Local 13 is not a party to the arbitration pro-ceeding initiated by Local 10. Accordingly, as there isno evidence in this case that the disputants are partyto any procedure which could result in a determina-tion of the instant controversy that would be bindingon all, we find that the dispute is properly before theBoard for determination under Section 10(k) of theAct.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to various relevant factors.4As the Board has frequently stated, the determinationin a jurisdictional dispute case is an act of judgmentbased on commonsense and experience in weighingthese factors. The following factors are relevant inmaking a determination of the dispute before us:1. Certification and collective-bargaining agreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bar-gaining representative for a unit of the Employer'semployees.Section 3 of the existing collective-bargainingagreement between the Employer and Local 10 pro-vides that:Employees shall do such work as is designatedby the Publisher, either in connection with thehandling of paper, pressroom supplies. and/orplates, at the publishing plant where they areemployed, or any designated work in connectionwith the handling of paper and supplies.Therefore, we conclude that Local 10's contract cov-ers the work in dispute.However, on January 23, 1979, the Employer andLocal 13 executed a supplemental agreement to theircurrent contract which states that: "The Publisher,through its representatives, may direct platemakingand/or pressroom employees to deliver plates to theappropriate presses." Local 10 argues that this agree-ment is invalid because it conflicts with section 25 ofAlban,, Printing Pressmen and Assistants' Union No. 23, AFI.- CO (Wil-ham Press Inc.), 166 NLRB 693 (1967).4 N.LRB. v. Radio d Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, A Fl CIO Columbia Broad-casting System]. 364 U.S. 573 (1961); International Association of Machinists,Lodge No 1743, AFL CIO (. A. Jones Construction Companvi. 135 NLRB1402 (1962).Local 10's current agreement with the Employerwhich protects the traditional jurisdiction of the em-ployees Local 10 represents and, thus, restrains theEmployer from entering into any agreement with an-other labor organization covering the disputed work.In this regard, section 25 provides in pertinent part asfollows:It being understood that should the Publisher in-stall any machinery or equipment as a replace-ment tor, or as an addition to, the machinerynow being manned by the plate and paperhand-ling departments, such Publisher shall assign theoperation of such equipment to employees cov-ered by this contract and shall make no otheragreement covering such work.We have noted, however, that the only equipmentemployees represented by Local 10 operate in con-nection with their platehandling duties at the Lafa-yette Street facility is the conveyor system whichtransports the lead stereotype plates from the foundryto the pressroom. Therefore, as the Employer doesnot intend to install a similar conveyor system at itsRiverfront plant, we conclude that Local 10's collec-tive-bargaining agreement did not prevent the Em-ployer from entering into a subsequent contract withLocal 13 covering the work in dispute.In view of the foregoing, we find that both Unionshave legitimate contractual claims to the work in dis-pute, and that the factors of contract and certificationdo not favor an award of the disputed work to eithergroup of employees.2. Employer assignment and preferenceThe Employer has assigned the work in dispute toits employees who are represented by Local 13, andhas manifested a preference to continue that assign-ment. We therefore find that this factor favors anaward of the disputed work to employees representedby Local 13.3. Relative skillsThere are no special skills required in performanceof the disputed work. Accordingly, we find that thisfactor does not favor an award to employees repre-sented by either Local 10 or Local 13.4. Industry and area practiceWilliam Langman, the Employer's director of pro-duction, stated that he was familiar with newspapersin six other cities (San Diego and Sacramento. Cali-fornia; Portland, Oregon; St. Louis, Missouri; St. Pe-tersburg, Florida; and Livonia, Michigan) which uti-535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlize the offset method of printing. According toLangman's testimony, these publishers assign topressmen the work of delivering offset plates from theplatemaking room to the presses. There was, how-ever, no evidence presented that the employees of anyof these publishers were grouped in a fashion similarto those here. Accordingly, we do not find that suchevidence regarding assignment of the disputed workby six other newspaper publishers is sufficient to es-tablish the industry practice throughout the country.With respect to area practice, there is evidence thatThe Detroit News, another newspaper publisher inDetroit, Michigan, has assigned the work of handlingoffset plates to employees represented by Local 10.However, this employer presently uses both leadstereotype plates and offset plates on the samepresses. Under these circumstances, employees repre-sented by Local 10, who handle the 40-pound leadstereotype plates, also handle the offset plates as amatter of convenience. Thus, it is clear that the opera-tions of The Detroit News are substantially differentfrom those of the Employer at its Riverfront facility.Accordingly, we conclude that both industry andarea practice are inconclusive and do not favor anaward to employees represented by either Local 10 orLocal 13.5. Job impactBoth Unions have job-guarantee clauses in theirrespective collective-bargaining agreements with theEmployer. As a result, neither employees representedby Local 13 nor employees represented by Local 10will be laid off as a result of our award of the disputedwork. Accordingly, we find that this factor does notfavor awarding the work in dispute to employees rep-resented by either Local 10 or Local 13.6. Economy and efficiency of operationsThe Employer maintained at the hearing that fac-tors of economy and efficiency support assignment ofthe disputed work to employees represented by Local13. Under the present assignment of the disputedwork, employees represented by Local 13 receivenegatives of the newspaper pages made by printersworking at the Lafayette Street facility. These em-ployees then prepare the offset plates from the nega-tives, carry them to the pressroom, and operate thepresses. Thus, it is evident that employees representedby Local 13 perform every function necessary to com-plete the offset printing process at the Riverfront fa-cility. Local 10, by contrast, claims only that workinvolved in delivering the offset plates from the plate-making room to the press units. Under the letterpressprocess of printing newspapers employed at the Em-ployer's Lafayette Street plant, the handling of the40-pound lead stereotype plates is a function requir-ing the use of a conveyor system and nine full-timeemployees represented by Local 10. However, as thepressmen or platemakers can easily carry the 6-ounceoffset plates to the pressroom of the Riverfront facil-ity, it is clear that platehandling work under the offsetprocess is a function of minor significance and doesnot require the employ of any full-time platehandlersrepresented by Local 10.Therefore, we find that the factors of economy andefficiency of operations favor awarding the work indispute to employees represented by Local 13.ConclusionUpon consideration of all the relevant factors, weconclude that the Employer's employees who are rep-resented by Detroit Newspaper Printing and GraphicCommunications Union, Local No. 13, I.P.G.C.U.,AFL-CIO, are entitled to perform the work in dis-pute. We reach this conclusion based on the Employ-er's preference and current practice of assigning thedisputed work to these employees and the fact thatsuch an assignment will result in greater efficiencyand economy of the Employer's operations. Accord-ingly, we shall determine the instant dispute byawarding the disputed work to the employees repre-sented by Detroit Newspaper Printing and GraphicCommunications Union, Local No. 13, I.P.G.C.U.,AFL-CIO, but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:Employees of Detroit Free Press, Inc., who are rep-resented by Detroit Newspaper Printing and GraphicCommunications Union, Local No. 13, I.P.G.C.U.,AFL-CIO, are entitled to perform the work of deliv-ering offset plates from the platemaking departmentto the appropriate press in the pressroom of the Em-ployer's Riverfront facility located at 1801 West Jef-ferson, Detroit, Michigan.536